DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-21, 24 is/are rejected under 35 U.S.C. 102383 as being Ryu by (US 20170030883).

With respect to claim 1, Ryu shows a device (e.g. see Fig. 3) for measuring an optical characteristic of a fluid, comprising:
a first light pipe (230 or 220) defining a first light path running from a first pipe input to a first pipe output; 
a second light pipe (220 or 230) defining a second light path, separate from the first light path, running from a second pipe input to a second pipe output; and
a mount (250) coupled to the first and second light pipes, the mount defining a separation of a first space from a second space, 
wherein the first light pipe comprises a first material with a first predetermined refractive index (RI) value (inherent as the refractive index is critical in order to transmit light; see para. [0047]) , 
wherein the second light pipe comprises a second material with a second predetermined RI value (inherent as the refractive index is critical in order to transmit light), 
wherein a sensing portion of the first light pipe is disposed in the first space, and wherein the second light pipe is disposed entirely in the second space (see Fig. 3).  
4. 	The device of claim 1 wherein the mount comprises a planar body having first and second sides, and wherein the first space is adjacent the first side and the second space is adjacent the second side (see Fig 5).  
5. 	The device of claim 1 wherein the sensing portion of the first light pipe comprises a curved portion (see Fig. 3).  
6. 	The device of claim 1 wherein the second light pipe comprises a curved portion (see Fig. 3).  
7. 	The device of claim 1  wherein the first light pipe is a portion of an optical waveguide fin structure (see Fig. 5 as the cladding is flat like a fin).  
8. 	The device of claim 1  wherein the second light pipe is separate from the first light pipe  (see Fig. 3).  
9. 	The device of claim 8, wherein the first and second predetermined RI values are the same (they are the same material and thus have the same RI).  
11. 	The device of claim 1  wherein the second light pipe is a branch off of the first light pipe (see Fig. 3).  
12.   	The device of claim 11, wherein the second light pipe and the first light pipe have a common input (210).  
13.   	The device of claim 12, further comprising: 
a first light source (100) configured and arranged to provide a first light input signal to the common input; 
a first light detector configured and arranged to receive a first light output signal from the first pipe output (the first part of “the receiving unit for receiving light signals may be divided into two parts;” see para. [0048]); and 
a second light detector configured and arranged to receive a second light output signal from the second pipe output (the second part of “the receiving unit for receiving light signals may be divided into two parts;” see para. [0048]).  
14. 	The device of claim 13, further comprising: a controller (400), coupled to the first and second light detectors, configured to compare the first and second light output signals to one another and to determine the optical characteristic of the fluid as a function of the comparison.  

With respect to claims 15-20, see para. [0045] which teaches the additional pipes, which would been made similar to the first two pipes.  

21. 	The device of claim 1 wherein the first and second predetermined RI values are the same.  
24.   	The device of claim 1 wherein each of the first and second light pipes comprises a circular cross-section, and wherein at least one of the first and second light pipes comprises a portion having first and second diameters (See Fig. 3 where waveguides 230 and 220 have a curved section 220A and 230A that are circular in cross section).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu as applied to claim 13 above, and further in view of Brossia et al. (US 5,005,005).
With respect to claims 2, 46, and 48, Ryu shows all the elements of claim 2 and the steps of claims 46 and 48, where the steps flow from the operation of the device of claim 13, but does not show the second light source.
Brossia shows a fiber optic probe system in Figure 3 where a light source 20 is used to provide light to a light pipe (optical fiber 21, 31) used to measure a medium in environment 31 and a second light source (40) is used to provide light to a reference light pipe (fiber optic 41).
Before the effective filing date of the claimed invention, it would have been obvious to use a second light source to illuminate the second light pipe for the expected result of providing light to the second pipe.

3.   The device of claim 2, further comprising: 
a controller (400), coupled to the first and second light detectors, configured to compare the first and second light output signals to one another and to determine the optical characteristic of the fluid as a function of the comparison.  


Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Brossia as applied to claim 46 above and further in view of Omet (US 4,564,292).
Ryu and Brossia show all the steps as discussed for claim 46 above, but do not show a known fluid for the second space that is used as a reference.
Omet shows a refractometer wherein a known fluid is used in the space for the reference medium 34.
Before the effective filing date of the claimed invention, it would have been obvious to use a reference fluid in order to provide a reference measurement of a known refractive index.


Claim(s) 10, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu as applied to claim 1 and 8 above and further in view of Official notice.
	With respect to claims 10 and 22, Ryu does not explicitly show that the RI of the two waveguides are the same or different. There being only to plausible options, it would have been obvious to try both.
	With respect to claim 23, Ryu does not show a microlens array at the inputs and outputs. Official notice is taken that microlens array were well known. Before the effective filing date of the claimed invention, it would have been obvious to place a microlens array at each of the inputs and outputs of the sensing unit 200 in order to efficiently couple the most amount of light into and out of the sensing unit with minimal loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2877